Exhibit12.1 Ratio of Earnings to Fixed Charges (In thousands, except Ratio of Earnings to Fixed Charges) Successor Six Months Ended June 30, Earnings (Loss) Loss before provision for income taxes and minority interest $ (68,285) Fixed charges 38,286 Minority interest in pre-tax income of subsidiaries with no fixed charges 0 Loss as adjusted $ (29,999) Fixed Charges Interest expense $ 37,922 Portion of rental expense representative of the interest factor 364 Total fixed charges $ 38,286 Ratio of earnings to fixed charges (a) - (a) For the six months ended June 30, 2017 earnings were not sufficient to cover fixed charges by approximately $68.3 million.
